Case 2:20-cv-11583-PA-PLA Document 34 Filed 08/16/21 Page 1 of 1 Page ID #:1273


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   BIANCA MAGANA,                                  CV 20-11583 PA (PLAx)
12                 Plaintiff,                        JUDGMENT
13          v.
14   LABORATORY CORPORATION OF
     AMERICA, et al.,
15
                   Defendant.
16
17
18          Pursuant to the Court’s August 16, 2021 Order granting summary judgment in favor
19   of defendant Laboratory Corporation of America (“Defendant”) and against plaintiff Bianca
20   Magana (“Plaintiff”),
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
22   have judgment in its favor against Plaintiff.
23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
24   nothing and that Defendant shall have its costs of suit.
25
26   DATED: August 16, 2021                             _________________________________
                                                                   Percy Anderson
27                                                        UNITED STATES DISTRICT JUDGE
28
